EXHIBIT 28
From:             Taylor Jr, Carl Edward
To:               Carlson, Jeffery H. (KC) (FBI)
Subject:          Fwd: Concerning Feng Tao
Date:             Thursday, May 30, 2019 9:14:55 PM


See below. Source is engaging

Carl Taylor
Director
Global Operations & Security



Begin forwarded message:


       From: < Redacted >
       Date: May 30, 2019 at 9:12:49 PM CDT
       To: Matthew Battiston <     Redacted                                 >, Justin P Wiering <   Redacted   ,
       <    Redacted >
       Subject: Fwd: Concerning Feng Tao


       Download Attachment
       Available until Jun 29, 2019

       Matt
       Please review and see if related to US sponsored proposals. Also file this in the shared
       drive.

       Justin
       Please do any translations. Add to your other document. Also add what I sent you a little
       while ago.

       Kim
       FYSA. Shared with JC.

       All
       Please don’t engage sender . If you have anything else to clarify let me know and I’ll reach
       out.

       Thank you.

       Carl Taylor
       Director
       Global Operations & Security



       Begin forwarded message:

                                             Redacted   Redacted Redacted
              From: Redacted [C.E.L.] <c e   l @gmail.com>
              To: "Taylor Jr, Carl Edward" < Redacted >
              Subject: Re: Concerning Feng Tao
Dear Carl,

My reply is below.

1. Are you aware if any KU colleagues are aware of Prof. Tao’s employment at Fuzhou University?

Reply: I don’t know whether there are colleagues award of Prof. Tao’s employment at Fuzhou
University. I suppose no. He should have kept it as a secret from the KU side.
The members in his group should know about it, since he tried to encourage his group members to
join Fuzhou University.
The colleagues in his neighbour office might be aware of his long-term absence from KU (May
2018-July 2018 and December 2018-March 2019).

2. Are you aware of who provided this opportunity of employment to Prof. Tao? Was it a person
who visited KU or someone he knows in China? If so, do you know when?

Reply: Changjiang Professorship is a prestigious title issued by Chinese government. The recipient
will have a large amount of setup funding (Fuzhou University provides 30 million RMB to Prof. Tao
as setup funding, evidenced by his contract I sent you before) and remarkable annual salary (more
than 1 million RMB, I do not know the exact value). I suppose it is Prof. Tao’s own willingness to
apply for the title and take the position.

 http://bbs.netbig.com/thread-2689327-1-1.html This link shows he applied Changjiang
Professorship from Xiamen University in 2016 (The information related to him is shown below). It
seems failed. Then he moved to Fuzhou University for the application again in 2017.


  院系           姓名        职务       毕业院校            学科          原单位                         人才类型/突出成果

  化学学院         陶丰        教授       普林斯顿大学          化学          美国堪萨斯大学副教授                  暂无




http://wanglab.fzu.edu.cn/html/NEWS/2017/06/19/09c85b5c-7061-4801-94c4-
d4926ca9f5b6.html This link shows he visited Prof. Redacted group in June 2017. Redacted
       is the Dean of college of chemistry, Fuzhou University. I do not know whether they know
each other or not before the visit. I do not whether it was Prof. Redacted suggested Prof. Tao
to apply from Fuzhou University.

The fact is that, Prof. Tao applied Changjiang Professorship from Fuzhou University. His application
succeed and he took the position, evidenced by the several links I sent you before.



3. Are you aware of any other institutions or universities that Prof Tao has employment
relationships with?

Reply: http://www2017.tyut.edu.cn/info/1028/4846.htm This link shows he also takes a guest
professor position in Taiyuan University of Technology, China.



4. Do you have any examples of KU or sponsored research, information or technology that Prof
Tao shared with individuals at Fuzhou University? If so, do you know who?
Reply: I do not know whether he shared information/technology with individuals at Fuzhou
University or not. Here are some proposals he submitted to Chinese government for funding
applications. 1. Establishing ambient pressure X-ray photoelectron spectroscopy for laboratory
use. 2. Developing bimetallic catalysts for ethane aromatization. 3. Controlled synthesis of single
atom catalysts for low temperature methane activation. I attached these proposals for your
reference. There may be similarities/overlap with the funded researches in KU.

Hope it helps.
All the best




Click to Download
Feng Tao Proposal.rar
      21.4 MB
